EXHIBIT 10.107

MARINER POST-ACUTE NETWORK, INC.
SPECIAL RETENTION BONUS PLAN
FOR KEY EXECUTIVES

SECTION 1

ESTABLISHMENT OF SPECIAL RETENTION BONUS PLAN

        1.1  MARINER POST-ACUTE NETWORK, INC. (“Mariner”) and certain of its
affiliated entities are currently Chapter 11 debtors and debtors in possession
in the United States Bankruptcy Court for the District of Delaware.

        1.2  Mariner desires to establish a special retention bonus plan for
certain of its key executives and certain key executives of Affiliates. Such key
executives must meet certain criteria and must remain employees of Mariner or
Affiliates through the effective date of a plan of reorganization for Mariner.

        1.3  Except as otherwise provided, this Special Retention Bonus Plan
(“Retention Plan”) is separate and distinct from the Mariner Post-Acute Network,
Inc. Severance Plan for Employees.

SECTION 2

DEFINITIONS

        2.1  “Affiliate” means a direct or indirect wholly-owned subsidiary of
Mariner, other than Mariner Health Group, Inc. and its direct and indirect
subsidiaries.

        2.2  “Board of Directors” means the Board of Directors of Mariner.

        2.3  “Bonus Pool” means the amount available for distribution to
Eligible Executives entitled to participate in the Retention Plan. The size of
the Bonus Pool will vary depending upon the Effective Date of Mariner’s Plan.
See Exhibit A which specifies amounts available for the Bonus Pool.

        2.4  “Chief Executive Officer” means the Chief Executive Officer of
Mariner.

        2.5  “Chief Restructuring Officer” means the Chief Restructuring Officer
of Mariner.

        2.6  “Distribution Date” means the first business day that is at least
31 days after the Effective Date.

        2.7  “Effective Date” means the date Mariner’s Plan becomes effective.

        2.8  “Eligible Executive” means an Executive who has met the eligibility
requirements of Section 4.1.

        2.9  “Executives” means the key executive level employees of the Mariner
Debtors as identified by the Chief Executive Officer and Chief Restructuring
Officer on a list to be maintained by them and amended from time to time.
Approximately 30 individuals may be listed at any time.

        2.10  “Mariner” means Mariner Post-Acute Network, Inc.

        2.11  “Mariner Debtors” means Mariner and its Affiliates.

        2.12  “Plan” means a Chapter 11 plan of reorganization for Mariner. Plan
shall not mean a plan providing for liquidation or if the Chapter 11 cases are
converted to Chapter 7.

        2.13  “Retention Bonus” is the bonus paid to Eligible Executives as
described in Section 5.1.

        2.14  “Retention Plan” means this Special Retention Bonus Plan for Key
Executives.

1


--------------------------------------------------------------------------------

SECTION 3

PARTICIPATION

        This Retention Plan covers Eligible Executives.

SECTION 4

CONDITIONS FOR PAYMENT

        4.1  Executives (i) who are employed by one or more of the Mariner
Debtors on the Effective Date of the Plan, (ii) who have satisfactory job
performances, and (iii) who have assisted the Mariner Debtors in one or more of
the steps necessary to effectuate a plan of reorganization shall be eligible to
participate in the Bonus Pool and are entitled to a Retention Bonus on the terms
and conditions set forth herein. Steps necessary to effectuate a Plan include
the divestiture of certain nursing facilities, the divestiture of pharmacy and
long term acute care operations, achieving a global settlement with the Health
Care Finance Administration, and reducing the overhead for Mariner Debtors.

        4.2  Individuals who are no longer employed by the Mariner Debtors on
the Effective Date of the Plan shall not be considered Eligible Executives. Lack
of eligibility under this Retention Plan will not affect an individual’s
eligibility for severance plans offered by Mariner.

        4.3  The Chief Executive Officer and the Chief Restructuring Officer,
subject to the supervision of the Board of Directors, shall designate the key
executive level employees who are defined as Executives under this Retention
Plan, as follows: The Chief Executive Officer and Chief Restructuring Officer
shall establish an initial list of approximately 30 Executives to be covered by
the Retention Plan and will make an initial allocation of a portion of the Bonus
Pool as among the listed Executives, with additional allocations being within
the discretion of the Chief Executive Officer and the Chief Restructuring
Officer. Should any listed Executive leave the Mariner Debtors before the
Effective Date of a Plan, the Chief Executive Officer and Chief Restructuring
Officer may, in their sole discretion, reallocate all, some, or none of the
departing Executive’s allocated amount of the Bonus Pool to others on the list
or to any newly listed Executive or Executives. Other than in these
circumstances, the Chief Executive Officer and Chief Restructuring Officer will
not have discretion to modify the names and initial allocations stated on the
initial list. The determination of whether an Executive has met the eligibility
requirements of Sections 4.1 and 4.2 shall be made by the Chief Executive
Officer and the Chief Restructuring Officer in their sole discretion.

SECTION 5

AMOUNT OF BONUS AND PAYMENT

        5.1  The Chief Executive Officer and Chief Restructuring Officer (with
the advice and consent of the Board of Directors as to the three highest paid
Executives) shall determine the amount of Retention Bonus each Eligible
Executive shall receive from the Bonus Pool as set forth in Section 4 above.

        5.2  Retention Bonuses shall be paid to Eligible Executives on the
Distribution Date.

2


--------------------------------------------------------------------------------

EXHIBIT A

Effective Date Bonus Pool On or before March 31, 2001 $5,000,000 On or before
April 30, 2001 $4,900,000 On or before May 31, 2001 $4,700,000 On or before June
1, 2001 or thereafter $4,500,000


3